DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to after Final filed 06/06/2022 has been entered. Claims 1,7, 12-13, 17-18, 22, 24, 39-44, 46, 48-49 and 51-53 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1,7, 12-13, 17-18, 22, 24, 39-44, 46, 48-49 and 51-53 have been considered and are persuasive. The 103 rejection of claims ,7, 12-13, 17-18, 22, 24, 39-44, 46, 48-49 and 51-53 has been withdrawn. Applicant argues that the previously indicated allowable subject matter have been incorporated in the independent claims and the claims should be allowed. However, the indicated allowability of canceled claims 45, 47 and 50 are withdrawn in view of the newly discovered references to  Hatambeiki et al. (US 20180167762 A1) and Bendi et al. (US 20150312731 A1). Please see the rejections below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 7, 12-13, 39-42 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki et al. (US 20180167762 A1) in view of Bendi et al. (US 20150312731 A1).
Regarding claim 1, Hatambeiki teaches an apparatus (server 128 of Fig. 1), comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (The processor 202 may be configured to provide general operation of the server 128 by executing processor-executable instructions stored in the memory 204, for example, executable code., see [0078]): 
identify a location of a first user device (the server 128 promotes the missing app(s) to one or more of the smart devices located at the end user's home, see [0020]); 
identify a first application that has been installed on at least a second user device different from the first user device while the second user device was at the location in the past (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home…The desired app(s) is/are compared to the app information received from an end user smart device by the server 128 to determine "missing apps," i.e., apps that are not installed on one or more end-user smart devices, see [0020]); and based on the identifying of the first application as having been installed on the second user device while the second user device was at the location in the past (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home, see [0020]), present a message on the first user device alerting a user of the availability of the first application (the server 128 sends a message to one or more of the smart devices over a wide-area network 132 and a local-area network 134 with an invitation for the end user to install one or more missing apps. Preferably, although not required, the message is directed to the device onto which the missing app(s) is/are to be installed, see [0020]).
However, Hatambeiki does not teach  identify that the first user device is a device from a particular device manufacturer; and based on the first user device being a device from the particular device manufacturer, present a message on the first user device.
In an analogous art, Bendi teaches identify that the first user device is a device from a particular device manufacturer (The profile may further specify each of the devices associated with the user, i.e., per the group 108. This may include a phone number, a device identifier, a device type, a network identifier, network interface card information or the like for each device, [0027]; It is noted that, while described in such a manner as to denote different users, the user device 101a may be of identical make, manufacture or type as devices 101b-101n, [0036]); and based on the first user device being a device from the particular device manufacturer, present a message on the first user device (Identifying each of the user devices of the user enables the response coordination platform 103 to facilitate the exchange of data between the devices for responding to notifications from a calling device 101a. For instance, the response coordination platform 103 may identify which device(s) of the group 108 to transmit missed call notifications or alerts based on the association and response messaging preferences of the user, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Bendi to provide a specific notification base a type of device to better serve the user as suggested.

Regarding claim 7, Hatambeiki teaches a computer readable storage medium (CRSM) that is not a transitory signal (server 128 of Fig. 1), the computer readable storage medium comprising instructions executable by at least one processor to (The processor 202 may be configured to provide general operation of the server 128 by executing processor-executable instructions stored in the memory 204, for example, executable code., see [0078]): 
identify a location of a first user device (the server 128 promotes the missing app(s) to one or more of the smart devices located at the end user's home, see [0020]); 
identify a first application that has been installed on at least a second user device different from the first user device while the second user device was at the location (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home…The desired app(s) is/are compared to the app information received from an end user smart device by the server 128 to determine "missing apps," i.e., apps that are not installed on one or more end-user smart devices, see [0020]); and 
based on the identifying of the first application as having been installed on the second user device while the second user device was at the location (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home, see [0020]), present at least one message on the first user device alerting a user of the availability of the first application (the server 128 sends a message to one or more of the smart devices over a wide-area network 132 and a local-area network 134 with an invitation for the end user to install one or more missing apps. Preferably, although not required, the message is directed to the device onto which the missing app(s) is/are to be installed, see [0020]).
However, Hatambeiki does not teach  identify that the first user device is a device from a particular device manufacturer; and based on the first user device being a device from the particular device manufacturer, present a message on the first user device.
In an analogous art, Bendi teaches identify that the first user device is a device from a particular device manufacturer (The profile may further specify each of the devices associated with the user, i.e., per the group 108. This may include a phone number, a device identifier, a device type, a network identifier, network interface card information or the like for each device, [0027]; It is noted that, while described in such a manner as to denote different users, the user device 101a may be of identical make, manufacture or type as devices 101b-101n, [0036]); and based on the first user device being a device from the particular device manufacturer, present a message on the first user device (Identifying each of the user devices of the user enables the response coordination platform 103 to facilitate the exchange of data between the devices for responding to notifications from a calling device 101a. For instance, the response coordination platform 103 may identify which device(s) of the group 108 to transmit missed call notifications or alerts based on the association and response messaging preferences of the user, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Bendi to provide a specific notification base a type of device to better serve the user as suggested.

Regarding claim 12, Hatambeiki teaches a method (A server 128 promotes new apps to one or more smart devices located at an end-user's home, see [0020], comprising: 
identifying one or more of: a location at which a first user device is located, at least one characteristic of at least one wireless signal received by the first user device (the server 128 promotes the missing app(s) to one or more of the smart devices located at the end user's home, see [0020]); 
identifying a first application that has been installed on at least a second user device different from the first user device while the second user device also one or more of: was at the location, received at least one wireless signal having the at least one characteristic (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home…The desired app(s) is/are compared to the app information received from an end user smart device by the server 128 to determine "missing apps," i.e., apps that are not installed on one or more end-user smart devices, see [0020]); and 
based on the identifying of the first application as having been installed on the second user device and based on identifying one or more of the location and the at least one characteristic (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home, see [0020]), present a message on the first user device alerting a user that the first application is available for downloading (the server 128 sends a message to one or more of the smart devices over a wide-area network 132 and a local-area network 134 with an invitation for the end user to install one or more missing apps. Preferably, although not required, the message is directed to the device onto which the missing app(s) is/are to be installed, see [0020]).
However, Hatambeiki does not teach  identify that the first user device is a device from a particular device manufacturer; and based on the first user device being a device from the particular device manufacturer, present a message on the first user device.
In an analogous art, Bendi teaches identifying that the first user device is a device from a particular device manufacturer (The profile may further specify each of the devices associated with the user, i.e., per the group 108. This may include a phone number, a device identifier, a device type, a network identifier, network interface card information or the like for each device, [0027]; It is noted that, while described in such a manner as to denote different users, the user device 101a may be of identical make, manufacture or type as devices 101b-101n, [0036]); and based on the first user device being a device from the particular device manufacturer, present a message on the first user device (Identifying each of the user devices of the user enables the response coordination platform 103 to facilitate the exchange of data between the devices for responding to notifications from a calling device 101a. For instance, the response coordination platform 103 may identify which device(s) of the group 108 to transmit missed call notifications or alerts based on the association and response messaging preferences of the user, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Bendi to provide a specific notification base a type of device to better serve the user as suggested.

Regarding claim 13, Hatambeiki as modified by Bendi teaches the method of Claim 12, comprising identifying the location of the user device (the server 128 promotes the missing app(s) to one or more of the smart devices located at the end user's home, see [0020]).
Regarding claim 39, Hatambeiki as modified by Bendi teaches the apparatus of Claim 1, wherein the apparatus comprises a server in communication with the first user device (e.g. server 128 of Fig. 1).
Regarding claim 40, Hatambeiki as modified by Bendi teaches the apparatus of Claim 39, comprising the first user device (e.g. device 106 of Fig. 1).
Regarding claim 41, Hatambeiki as modified by Bendi teaches the apparatus of Claim 40, comprising the second user device (e.g. device 108 of Fig. 1).
Regarding claim 42, Hatambeiki as modified by Bendi teaches the apparatus of Claim 1, wherein the apparatus comprises the first user device, and wherein the first user device executes at least part of the instructions (In this embodiment, one or more of the smart devices performs an app discovery operation, retrieving app information of apps already installed on other smart devices within an end user's home, see [0020]).
Regarding claim 51, Hatambeiki as modified by Bendi teaches the apparatus of Claim 1, wherein the instructions are executable to: present a user interface (UI) on a display, the UI comprising a setting that is selectable to set the first user device to wait a period of time prior to presenting messages alerting the user of the availability of various applications(Per the VARIANCE category, the user is able to specify an amount of variance to apply with respect to the determining and/or generating of a response time. Under this scenario, when a response time of 12 minutes is determined based on one or more conditions of the user, a variance value of 5 minutes results in setting of a response time of 17 minutes, [0062], Fig. 4D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Bendi to provide notification or alert to user with a preferred time as suggested.

Regarding claim 52, Hatambeiki as modified by Bendi teaches the CRSM of Claim 7, wherein the instructions are executable to: present a user interface (UI) on a display, the UI comprising a setting that is selectable to set the first user device to wait a period of time prior to presenting messages alerting the user of the availability of various applications (Per the VARIANCE category, the user is able to specify an amount of variance to apply with respect to the determining and/or generating of a response time. Under this scenario, when a response time of 12 minutes is determined based on one or more conditions of the user, a variance value of 5 minutes results in setting of a response time of 17 minutes, [0062], Fig. 4D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Bendi to provide notification or alert to user with a preferred time as suggested.

Regarding claim 53, Hatambeiki as modified by Bendi teaches the method of Claim 12, and Bendi further teaches comprising: presenting a user interface (UI) on a display, the UI comprising a setting that is selectable to set the first user device to wait a period of time prior to presenting messages alerting the user of the availability of various applications (Per the VARIANCE category, the user is able to specify an amount of variance to apply with respect to the determining and/or generating of a response time. Under this scenario, when a response time of 12 minutes is determined based on one or more conditions of the user, a variance value of 5 minutes results in setting of a response time of 17 minutes, [0062], Fig. 4D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Bendi to provide notification or alert to user with a preferred time as suggested.

7.	Claims 17-18 and 43-44, 46, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki in view of Bendi and further in view of Gedikian et al. (US 20160094598 A1.
Regarding claim 17, Hatambeiki as modified by Bendi teaches the method of Claim 12.
However, Hatambeiki and Bendi do not teach comprising identifying the at least one characteristic of at least one wireless signal received by the first user device, wherein the at least one characteristic comprises one or more of: a particular frequency of the at least one wireless signal, a particular phase of the at least one wireless signal, a particular amplitude of the at least one wireless signal.
In an analogous art, Gedikian teaches comprising identifying the at least one characteristic of at least one wireless signal received by the first user device, wherein the at least one characteristic comprises one or more of: a particular frequency of the at least one wireless signal, a particular phase of the at least one wireless signal, a particular amplitude of the at least one wireless signal (Client device 106 includes a wireless transceiver that can detect radio frequency (RF) signals broadcast from beacons 104a-104c when client device 106 is within communication range of beacons, see [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Bendi and Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 18, Hatambeiki as modified by Bendi teaches the method of Claim 12.
However, Hatambeiki and Bendi do not teach comprising identifying the at least one characteristic of at least one wireless signal received by the first user device.
In an analogous art, Gedikian teaches comprising identifying the at least one characteristic of at least one wireless signal received by the first user device (The beacon information can include a beacon identifier (e.g., UUID) to identify the location of the broadcast and a content ID to identify the specific content being broadcast, see [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki and Bendi with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 43, Hatambeiki as modified by Bendi teaches the apparatus of Claim 1.
However, Hatambeiki and Bendi do not teach wherein the instructions are executable to: identify that the first user device is a device of a particular device type; and based on the first user device being a device of the particular device type, present the message.
In an analogous art, Gedikian teaches wherein the instructions are executable to: identify that the first user device is a device of a particular device type (A device ID stored by client device 106 can identify the type of client device receiving the broadcast, see [0044]); and based on the first user device being a device of the particular device type, present the message (A content provider can select beacon information for broadcast based on the geographic known location of the beacon, the streaming media being broadcast and the type of broadcast device, see [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki and Bendi with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 44, Hatambeiki as modified by Bendi and Gedikian teaches the apparatus of Claim 43.
However, Hatambeiki and Bendi do not teach wherein the particular device type is a first particular device type, and wherein the first application is an application configured to control devices of the first particular device type but not devices of a second particular device type different from the first particular device type.
In an analogous art, Gedikian teaches wherein the particular device type is a first particular device type (A device ID stored by client device 106 can identify the type of client device receiving the broadcast, see [0044]), and wherein the first application is an application configured to control devices of the first particular device type but not devices of a second particular device type different from the first particular device type (the targeted advertisements are formatted for the particular device type (e.g., smart phone) identified by the device ID. For example, an Internet radio station for a media player may be formatted differently than an Internet radio station for a smart phone, tablet computer or wearable device, as each device may use, for example, a different audio codec. If the content is visual, then the device ID can be used to determine display screen size and resolution, see [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki and Bendi with the notification of Gedikian to provide content discovery to better serve the user device as suggested.

Regarding claim 46, Hatambeiki as modified by Bendi teaches the CRSM of Claim 7.
However, Hatambeiki and Bendi do not teach wherein the instructions are executable to: identify that the first user device is a device of a particular device type; based on the first user device being a device of the particular device type present the at least one message.
In an analogous art, Gedikian teaches wherein the instructions are executable to: identify that the first user device is a device of a particular device type (The device ID identifies the client device as a smart phone, see [0051]); and based on the first user device being a device of the particular device type (A content provider can select beacon information for broadcast based on the geographic known location of the beacon, the streaming media being broadcast and the type of broadcast device, see [0044]), present the at least one message (see text message of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki and Bendi with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 48, Hatambeiki as modified by Bendi teaches the method of Claim 12.
However, Hatambeiki and Bendi do not teach comprising: identifying that the first user device is a device of a particular device type; and based on the identifying of the first application as having been installed on the second user device and based on the identifying of the first user device as being a device of the particular device type, presenting the message.
In an analogous art, Gedikian teaches comprising: identifying that the first user device is a device of a particular device type (The device ID identifies the client device as a smart phone, see [0051]); and based on the identifying of the first application as having been installed on the second user device and based on the identifying of the first user device as being a device of the particular device type (A content provider can select beacon information for broadcast based on the geographic known location of the beacon, the streaming media being broadcast and the type of broadcast device, see [0044]), presenting the message (see text message of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki and Bendi with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 49, Hatambeiki as modified by Bendi and Gedikian teaches the method of Claim 48, wherein the particular device type is a first particular device type (The device ID identifies the client device as a smart phone, Gedikian see [0051]), and wherein the first application is an application configured to control devices of the first particular device type but not devices of a second particular device type different from the first particular device type (the targeted advertisements are formatted for the particular device type (e.g., smart phone) identified by the device ID. For example, an Internet radio station for a media player may be formatted differently than an Internet radio station for a smart phone, tablet computer or wearable device, as each device may use, for example, a different audio codec. If the content is visual, then the device ID can be used to determine display screen size and resolution, see Gedikian [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki in view of Bendi and further in view of Shirakawa et al. (US 20120088523 A1).
Regarding claim 22, Hatambeiki as modified by Bendi teaches the apparatus of Claim 1.
However, Hatambeiki and Bendi do not teach wherein the instructions are executable to: present a user interface (UI) on a display of the user device, the UI comprising a setting that is selectable to set the user device to use respective user device locations to identify respective applications for which respective messages are to be presented alerting the user of the availability of the respective applications.
In an analogous art, Shirakawa teaches wherein the instructions are executable to: present a user interface (UI) on a display of the user device, the UI comprising a setting that is selectable to set the user device to use respective user device locations to identify respective applications for which respective messages are to be presented alerting the user of the availability of the respective applications (see setting of Fig. 9 and conditions of Figs. 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki and Bendi with the user interface of Shirakawa to provide a notification device which allows for easily registering a spot to be notified to a user, without requiring the user to selectively register each of spots that the user wishes to go to.
Regarding claim 24, Hatambeiki a modified by Bendi teaches the CRSM of Claim 7. 
However, Hatambeiki and Bendi do not teach wherein the instructions are executable to: present a user interface (UI) on a display, the UI comprising a first setting that is selectable to set the user device to use respective user device locations to identify respective applications for which respective messages are to be presented alerting the user of the availability of the respective applications, the UI comprising a second setting different from the first setting, the second setting being selectable to set the user device to wait the period of time prior to presenting one or more messages alerting the user of the availability of various applications.
In an analogous art, Shirakawa teaches wherein the instructions are executable to: present a user interface (UI) on a display, the UI comprising a first setting that is selectable to set the user device to use respective user device locations to identify respective applications for which respective messages are to be presented alerting the user of the availability of the respective applications, the UI comprising a second setting different from the first setting, the second setting being selectable to set the user device to wait the period of time prior to presenting one or more messages alerting the user of the availability of various applications (Setting of Fig. 9 and conditions of Figs. 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki and Bendi with the user interface of Shirakawa to provide a notification device which allows for easily registering a spot to be notified to a user, without requiring the user to selectively register each of spots that the user wishes to go to.
Conclusion
                 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soto et al. (US 10002199 B2) discloses that a localized app recommendation can be triggered (e.g., by a mobile device coming within a threshold distance of an application hotspot or some other user action). A location of interest can be determined. The location of interest can be the current location of the mobile device or another location (e.g., the destination in a mapping app). Using the location of interest, a localized application ranking database with app hotspot data can be queried with location data representing the location of interest. App recommendations can be received and displayed on the mobile device. 
              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641